 
 
I 
111th CONGRESS
1st Session
H. R. 3331 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2009 
Mr. Connolly of Virginia (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to authorize the Secretary of Defense to make grants to recognized science and technology secondary schools to support research and development projects at such schools in science, mathematics, engineering, and technology to supplement the national security functions of the Department of Defense. 
 
 
1.Science, Technology, Engineering, and Mathematics (STEM) Research and Development Program for recognized science and technology secondary schools 
(a)Establishment of grant programChapter 111 of title 10, United States Code, is amended by inserting after section 2192a the following new section: 
 
2192b.Science, Technology, Engineering, and Mathematics (STEM) Research and Development Program 
(a)Requirement for ProgramThe Secretary of Defense shall carry out a program to provide grants to secondary schools described in subsection (b) to support research and development projects at such schools in science, mathematics, engineering, and technology to supplement the national security functions of the Department of Defense, as determined by the Secretary. A grant may be made directly to an eligible secondary school or indirectly to a local educational agency for the administration of the school or a nonprofit organization supporting research and development projects in science, mathematics, engineering, and technology at the school. 
(b)Eligible schoolsTo be eligible for a grant under the program, a secondary school must be recognized as a Science and Technology High School or as a secondary school with a science and technology program. The requirements for such recognition shall be determined by the Secretary of Defense, taking into consideration the following specific criteria: 
(1)The secondary school must meet a minimum number of required academic years of science curriculum. 
(2)The secondary school must meet a minimum number of academic years of technology or engineering curriculum. 
(3)The secondary school must meet a minimum number of academic years of mathematics curriculum. 
(c)Research and Development TopicsThe Secretary of Defense, in consultation for the Secretaries of the military departments, shall determine potential research and development topics for which grants may be made under the program. The Secretary of Defense shall prepare, from such proposed topics, a priority list of projects, which shall be published and made available to eligible secondary schools. 
(d)Selection of grant recipientsThe Secretary of Defense shall solicit grant proposals from eligible secondary schools. The Secretary shall evaluate submitted proposals and make grants on a competitive basis. 
(e)Monitoring and resultsThe Secretary of Defense shall monitor the progress made by grant recipients on projects supported using the grant funds and require regular updates and progress reports as considered necessary by the Secretary. A grant recipient shall document and submit to the Secretary a final report on the results of the project. 
(f)Report on programNot later than February 1, 2011, the Secretary of Defense shall submit to the congressional defense committees and the Committee on Governmental Affairs of the Senate, and the Committee on Government Reform of the House of Representatives a report containing a plan for expanding and improving the program.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2192a the following new item: 
 
 
2192b. Science, Technology, Engineering, and Mathematics (STEM) Research and Development Program.. 
 
